Citation Nr: 9931970	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  91-51 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1964 to October 1967, and in the United States 
Marine Corps from July 1969 to April 1971.  He also served on 
active duty for an additional period of 1 year, 10 months, 
and 24 days, for a total active service period of 6 years, 7 
months, and 12 days.  The veteran served two tours of duty in 
Vietnam.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  

This claim was remanded by the Board on three previous 
occasions, in September 1992, March 1994, and May 1997, for 
the purpose of additional evidentiary development, to include 
new VA examinations, stressor identification and 
verification, and a search for additional service personnel 
records.  Having reviewed the claims folder, the Board is 
satisfied that the required evidentiary development has been 
completed to the fullest extent possible.  


FINDINGS OF FACT

1.  The record contains evidence sufficient to establish that 
the veteran served in a combat capacity during his active 
duty in Vietnam.  

2.  On VA examination in 1999, a clear PTSD diagnosis was 
provided and the examiner attributed this diagnosis to the 
veteran's active military service in Vietnam and the events 
which occurred during that time.  




CONCLUSION OF LAW

The preponderance of the evidence is in favor of a grant of 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  According to Cohen v. Brown, 10 Vet. 
App. 128 (1997), there are three requirements for a well 
grounded claim for service connection for PTSD: 1) a clear 
diagnosis of PTSD; 2) in-service incurrence of a stressor; 
and 3) a causal nexus between the symptomatology and the 
stressor.  A clear diagnosis means an unequivocal diagnosis 
of PTSD.

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already associated with the claims folder.  Thus, the 
Board finds that VA's duty to assist the veteran has been 
satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1999).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999), see also 
38 C.F.R. § 3.304(f) (1999).  


Evidence

The record indicates that the veteran originally filed a 
claim for service connection for post-traumatic stress 
syndrome in July 1983, and service connection was denied as a 
diagnosis of PTSD was not found (see rating decisions dated 
October 3, 1984, and October 31, 1984).

Post-service treatment records, dated between 1983 and 1990, 
show that the veteran was followed by VA for treatment of 
chronic and continuing alcohol abuse and psychiatric 
problems, variously diagnosed as chronic paranoid 
schizophrenia, schizoaffective disorder, bipolar affective 
disorder, and major depression.  On VA examination in June 
1990, a diagnosis of chronic undifferentiated schizophrenia 
was given.  It was noted that the external precipitating 
stress was undetermined, and that the veteran had reported 
that that he was ambushed nightly but never wounded during 
his service with the U.S. Marines.

Evidence of PTSD is first shown on a December 1989 outpatient 
treatment record, at which time diagnoses included 
questionable PTSD and schizophrenia.  

A VA discharge summary shows that the veteran had been 
hospitalized between May 1991 and June 1991, with diagnoses 
of PTSD, chronic, severe, and schizophrenia, paranoid.  The 
veteran's VA physician noted he was unemployable because of 
paranoid delusions, nightmares, flashbacks, and a very low 
tolerance level for stress.  In addition, the veteran gave a 
history of traumatic events during his second tour of duty n 
Vietnam and that he was involved in a great deal of fighting.  
He was again hospitalized between December 1991 and March 
1992, and from March 1992 to June 1992, for treatment of 
alcohol dependence disorder and PTSD.  The June 1992 hospital 
discharge summary shows diagnoses of alcohol dependence, 
PTSD, and schizophrenia, chronic undifferentiated type.  

On VA examination in October 1992, the veteran described 
flashbacks about fighting in Vietnam which had persisted 
although it had been 20 years since discharge.  He could not 
describe any specific events and he admitted that he was 
never injured or wounded.  Diagnoses included PTSD, according 
to what had been told to him at the VAMC when he entered the 
PTSD program there, and chronic undifferentiated 
schizophrenia with a severe degree of psychiatric impairment.  

In April 1993, entitlement to nonservice-connected pension 
was granted, effective March 29, 1990.  

Service personnel records from the veteran's period of 
Vietnam service with the U.S. Army show that between December 
1964 and November 1966, his principal duties included heavy 
truck driver, rifleman, documentation clerk, and supply 
clerk.  It was noted that he served in Vietnam from April 
1966 to October 1967, and he participated in an RVN 
Counteroffensive.  

Service personnel records from the period of active service 
in the U.S. Marines show the veteran served in Vietnam 
between April 1970 and April 1971, during which time he 
participated in operations against the insurgent communist 
forces in April 1970, June 1970, and October 1970.  The 
service records also show that the veteran's decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal with 4 stars, the Vietnam Campaign Medal, and 
the Combat Action Ribbon, which is noted to have been 
approved by the Secretary of the Army in March 1966.  These 
records show that between 1969 and 1971, the veteran's 
primary duties included anti-tank assaultman, rifleman, and 
group guard.  The DD Form 214 from the veteran's period of 
active duty with the U.S. Marine Corps shows that his primary 
specialty number and title was mortarman, and he completed a 
CAG program in the Republic of Vietnam in 1970.  

Recent VA outpatient treatment records show that the veteran 
has been followed for chronic paranoid schizophrenia, 
schizoaffective disorder, PTSD, and alcohol abuse, in 
remission.  

In April 1999, the veteran was afforded a VA PTSD examination 
in accordance with the Board's instructions in the September 
1997 Remand.  With regard to combat stressors, the examiner 
indicated that the veteran participated in operations against 
insurgent forces in Vietnam and that he spent 32 months in 
Vietnam.  The veteran reported frequent intrusive thoughts 
and recollections about his combat experiences in Vietnam and 
symptoms which included frequent flashbacks, guilt feelings, 
startle response, frequent nightmares,  tendency to isolate 
himself from others, isolation, an inability to trust, sleep 
disturbances, hypervigilant behaviors, feelings of rage, and 
chronic feelings of depression.  

On objective examination, he admitted to mild auditory 
hallucinations, and it was noted that a c-file review 
indicated that the veteran attempted to commit suicide by 
shooting himself in the head.  Short term memory, 
concentration, impulse control, and judgment appeared to be 
severely impaired, and mood was severely depressed.  

The examiner commented that current symptoms along with the 
veteran's combat experiences in Vietnam appeared to be 
consistent with the diagnosis of PTSD under both the DSM-III 
and DSM-IV (the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition and 
Fourth Edition), and these symptoms appeared to be frequent 
and severe in nature with no real periods of remission during 
the past 12 months.  The following diagnoses were provided:  
Axis I, PTSD, chronic, severe, and schizophrenia, by history; 
Axis II, none; Axis III, none; Axis IV, unemployed, total 
social isolation; and Axis V, a Global Assessment of 
Functioning (GAF) score of 41 was assigned.  The examiner 
indicated that the veteran cannot establish and maintain 
effective social and occupational relationships or handle 
stressful circumstances due to PTSD.  


Analysis

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs in favor of a finding 
that service connection is warranted for PTSD.  In the 
Board's view, the evidence of record is sufficient to 
establish that the appellant is a combat veteran.  He served 
in Vietnam in both the U.S. Army and most notably, as a 
member of the U.S. Marine Corps between April 1970 and April 
1971, during which time his primary duty is listed in the 
service personnel records as rifleman with the 3rd CAG, III 
MAF.  Service records also indicate participation in 
operations against insurgent communist forces in Hue, Phu 
Bai, and Chu Lai, Republic of Vietnam, and a notation of 
"CAR" with regard to awards and decorations, which may 
denote that the veteran was awarded the Combat Action Ribbon.  
The DD Form 214 from the veteran's period of service in the 
Marine Corps shows that his primary specialty title was 
mortarman.  

For these reasons, the Board finds that the evidence is 
sufficient to establish that the veteran engaged in combat 
with the enemy during his period of active service in 
Vietnam.  Thus, the veteran's lay testimony of his stressors 
must be accepted as conclusive evidence of the stressors' 
occurrence. See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Furthermore, the evidence indicates that the veteran was 
initially hospitalized for a diagnosis of chronic severe PTSD 
in 1991 and since that time, he has been followed by VA for 
PTSD in addition to other psychiatric disorders.  On VA 
psychiatric examination in 1999, the examiner indicated that 
the veteran met the criteria for a diagnosis of PTSD under 
both the DSM III and DSM IV.  The 1999 VA examiner attributed 
the veteran's current diagnosis of PTSD and all PTSD 
symptomatology to his combat experiences in Vietnam, with 
specific reference to his participation in operations in 
Vietnam during his active duty there. 

As the record demonstrates a clear diagnosis of PTSD, 
credible supporting evidence that an in-service stressor 
actually occurred, and evidence of a link, or nexus, between 
the claimed in-service stressor and the PTSD diagnosis, the 
Board finds that the requirements for a grant of service 
connection for PTSD, as found in 38 C.F.R. § 3.304(f) (1999), 
have been met.  Accordingly, the claim for service connection 
for PTSD is granted.  In making this determination, the Board 
has utilized the provisions of 38 U.S.C.A. § 1154 (West 1991 
& Supp. 1999) to resolve every reasonable doubt in the 
veteran's favor.  


ORDER

Service connection is granted for PTSD.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

